Citation Nr: 0618155	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-28 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability; 
and if so, whether the claim may be granted.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2002 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.

The issues of an increased initial rating for a neck 
disability and service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a neck disability was 
denied by an August 1996 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the August 1996 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied a claim for 
service connection for a neck disability is final. 38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a neck 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.
  
The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for a neck disability was received on August 17, 
2001.  There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2002)).  As the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  See Hodge, 155 F.3d at 
1363.  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by an April 2004 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for a neck disability.  However, in a 
September 2004 Statement of the Case, the Decision Review 
Officer reopened the claim for service connection for a neck 
condition but denied the claim on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The basis for the initial denial of service connection for a 
neck disability was that the claim was not well-grounded.  
The rating decision explained that a well grounded claim is a 
plausible claim, one which has merit on its own, or is 
capable of substantiation.  Such a claim need not be 
conclusive, but it must be accompanied by evidence which 
shows that the claimed condition exists and is possibly 
related to service.  The rating decision noted that there was 
no record of neck disability showing a chronic disability 
subject to service connection.  In addition, the rating 
decision noted that the service medical records were negative 
for diagnosis of a chronic disability of the neck.

At the time of the August 1996 rating decision, evidence of 
record included the veteran's service medical records, post-
service VA medical records, and contentions of the veteran.  

The veteran's service medical records indicate that in 
November 1967 he was involved in a motor vehicle accident 
which resulted in facial fractures, a concussion, and 
brachial plexus palsy.  Operations performed included 
tracheotomy and open reduction and internal fixation of 
multiple right facial fractures, maxilla, mandible, and 
maxillary antrum.  The Medical Board examination report in 
July 1968 indicated paralysis of the right shoulder girdle 
secondary to Erb-Duchenne brachial plexus injury.

Post-service medical records, including VA examinations in 
March 1969, April 1993, and March 1996 indicate that the 
veteran underwent a cervical laminectomy to C5-6 interspace 
with a foraminotomy of the C6 nerve root on the right after a 
cervical myelogram revealed anterior spur formation at C3-4, 
C4-5, C5-6, and C6-7 interspaces which was causing 
compression of the thecal sac posteriorly most severely at 
the C5-6 interspace.  In January 1996, the veteran presented 
with complaints of right arm burning and pain in C 2-3 
distribution.  The March 1996 VA examination noted full range 
of neck motion, an 11 cm scar on the cervical spine, right 
sided weakness against resistance, radiating pain from right 
side down to elbow, and crepitation.  Diagnosis was neck 
strain, status post C2, C3 fusion, by history, with resultant 
full range of motion, right sided weakness, pain with 
movement, and positive crepitation.  

Evidence of record received subsequent to the August 1996 
rating decision includes additional VA medical records and 
written statements of the veteran and his spouse.  

Post-service medical records received after the August 1996 
rating decision, including a VA examination in April 2002, 
indicate that the veteran was seen in the emergency room in 
February 1987 after falling out of truck resulting in right 
clavicle fracture.  The record also shows that the veteran's 
problem list at VAMC includes cervical spondolysis, s/p 
surgical repair and cervical disc displacement.

Some of the evidence received since the August 1996 rating 
decision was not previously of record, and bears directly and 
substantially upon the specific matter under consideration.  
Specifically, the record contains VA medical records received 
after the August 1996 rating decision which show that the 
veteran suffers from a current chronic neck disability.  This 
new evidence is material because it contributes to a more 
complete picture of the veteran's neck disability.

Accordingly, the veteran's claim of entitlement to service 
connection for a neck disability is reopened.     


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a neck disability, the claim 
is reopened, and, to that extent only, the appeal is granted.



REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration.

With respect to the issue of entitlement to service 
connection for a neck disability, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the veteran is warranted to 
indicate whether or not the veteran suffers from a chronic 
neck disability which is related to his military service.  
38 C.F.R. § 3.159(c)(4).  In addition, the veteran receives 
routine treatment at the VA Medical Center Memphis, 
Tennessee.  While this case is in remand status, all records 
of current treatment for a neck disability should be 
obtained.  In reviewing the VA records in the file, the Board 
notes no records were obtained since January 2005.   

With respect to the issue of entitlement to increased 
evaluation for PTSD, the Board notes a letter from the 
veteran's spouse, received in August 2005, which said that 
the veteran was in the hospital and provided his admission 
and discharge paperwork.  The medical record indicates that 
the veteran was hospitalized from July 11, 2005, to July 20, 
2005, and was treated for PTSD and depression.  It is the 
Board's opinion that efforts should be made to associate with 
the claims file all medical records since January 2005 from 
the Memphis VAMC regarding the veteran's PTSD.  

The VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran's medical records from 
VAMC in Memphis, Tennessee since 
February 2005, pertaining to PTSD or 
neck disability, should be obtained and 
associated with the claims file.
  
If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

2. The veteran should be afforded the 
appropriate VA examination by an 
orthopedic specialist.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether the veteran currently has a 
chronic neck disorder, and, if so, 
provide a diagnosis for the veteran's 
current chronic neck disorder.  If the 
veteran has a current chronic neck 
disorder the examiner is also requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current chronic neck disorder 
is related to the motor vehicle accident 
documented during the veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
any benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


